Filed 8/14/15 P. v. Turner CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078432

         v.                                                                     (Super. Ct. No. CRF144895)

VANESSA TURNER,

                   Defendant and Appellant.




         Appointed counsel for defendant Vanessa Turner asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal. 3d 436 (Wende).) Our review discloses that the trial court did not impose
a mandatory $40 court operations fee or a mandatory $30 court facilities assessment.
We will modify the judgment to include the mandatory fee and assessment. Finding no
arguable error that would result in a disposition more favorable to defendant, we will
affirm the judgment as modified.




                                                             1
                                               I
         Defendant’s boyfriend, Lennie Mclain, called her while he was in custody at the
Yolo County jail and he asked her to bring him methamphetamine. After defendant
visited Mclain at the jail and shook his hand, Mclain was found with 0.73 grams of
methamphetamine in his hand.
         Defendant pleaded no contest to possession of a controlled substance and
paraphernalia in jail. (Pen. Code, § 4573.6.)1 The trial court dismissed the remaining
counts against her and placed her on probation for three years with various terms and
conditions, including that she serve 90 days in jail. The trial court awarded credit for one
day served and ordered defendant to pay a $300 restitution fine (§ 1202.4) and a $300
probation revocation fine (§ 1202.44). Defendant did not obtain a certificate of probable
cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
         Our review of the record discloses that the trial court did not impose a mandatory
$40 court operations fee (§ 1465.8, subd. (a)(1)) or a mandatory $30 court facilities
assessment. (Gov. Code, § 70373.) The trial court did not mention the court operations
fee or court facilities assessment in its oral pronouncement of sentence. Although an
attachment identified as page seven purports to order the fee and assessment, that page is
not incorporated by reference on pages one through three of the probation order. We will




1   Undesignated statutory references are to the Penal Code.

                                               2
modify the judgment to include the mandatory fee and assessment. (People v. Robinson
(2012) 209 Cal. App. 4th 401, 405.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION
       The judgment is modified to include the imposition of a $40 court operations fee
(§ 1465.8, subd. (a)(1)) and a $30 court facilities assessment (Gov. Code, § 70373). The
judgment is affirmed as modified. The trial court is directed to prepare an amended order
admitting defendant to formal probation and to forward a certified copy of the amended
order to the appropriate authorities.



                                                       MAURO               , J.


We concur:


      NICHOLSON              , Acting P. J.


      RENNER                 , J.




                                              3